*642Memorandum: Liability was established as to both causes of action. However thé amount awarded under the first cause of action was excessive. Therefore, if the reduction is not accepted by the plaintiff, upon the retrial, because of our finding that liability was established, the inquiry should be limited to the amount of damages only. (Appeal from judgment and order of Steuben Trial Term in a negligence action. Order denied motion for a new trial.) Present — -Williams, P. J., Bastow, Goldman, Del Vecehio and Marsh, JJ.